                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



GEORGE R. YOUNG,                              )         CASE NO. 1:18CV00411
                                              )
                       Petitioner,            )         JUDGE CHRISTOPHER A. BOYKO
                                              )
               vs.                            )
                                              )         MEMORANDUM OF OPINION
CHAE HARRIS,                                  )         AND ORDER
                                              )
                       Respondent.            )

CHRISTOPHER A. BOYKO, J:

       This matter comes before the Court on Petitioner George R. Young’s Petition under 28

U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody (ECF DKT #1). For the

following reasons, the Court accepts and adopts the Magistrate Judge’s Report and

Recommendation, and dismisses the Petitioner’s Petition as time barred. In addition, Petitioner’s

Motion to Amend Report and Recommendation (ECF DKT #21) is DENIED.

                                             FACTS

       The following is a factual synopsis of Petitioner’s claims. The Magistrate Judge’s Report

and Recommendation, adopted and incorporated, provides a more complete and detailed

discussion of both the facts and procedural history of the matter.

                                                  -1-
       In August of 2012, Petitioner allegedly shot and wounded three individuals at a party.

The individual hosting the party was one of the victims. Petitioner was friendly with this

individual, as well as many other individuals at the party. Five witnesses, including all three

victims, positively identified Petitioner as the driver and shooter.

       Petitioner testified in his defense. He alleged that he was not driving the vehicle that

evening and he was not shooter. Rather, he stated that his coworker Mr. Jones was both the

driver and the shooter. It was not until later when Petitioner discovered that Mr. Jones had

harmed anyone. Despite being friendly with the victims, Petitioner never reached out to any of

them or their families.

       A Cuyahoga County jury convicted Petitioner of six counts of felonious assault and one

count of improperly discharging a weapon into a habitation. He was sentenced to 32 years in

prison. It is from this conviction that Petitioner’s Petition for habeas relief stems from.

       On April 9, 2013, Petitioner appealed his conviction. He raised nine Assignments of

Error. On March 20, 2014, the Eighth District affirmed his conviction. Ohio v. Young, 2014 WL

1327660 (8th Dist. Mar. 20, 2014). On September 4, 2014, Petitioner filed a Motion for Delayed

Appeal with the Ohio Supreme Court. On October 22, 2014, the Supreme Court denied

Petitioner’s Motion.

       On April 13, 2016, Petitioner filed a pro se Motion under Ohio Appellate Rule 26(B) to

Re-Open his appeal. He claimed that his appellate counsel failed to raise as Assignments of

Error issues relating to Miranda warnings and the State’s improper use of his post-arrest silence.

On May 25, 2016, the Eighth District denied this Motion. Ohio v. Young, 2016 WL 3019048

(8th Dist. May 25, 2016).


                                                 -2-
       Petitioner also filed a multitude of post-conviction filings with both the state trial and

appellate courts, one of which was a Motion to Vacate the Conviction, filed October 15, 2013.

The trial court denied this Motion on November 27, 2013. On August 8, 2014, Petitioner moved

the trial court to issues its Findings of Fact and Conclusions of Law in relation to the denial of

the Motion to Vacate. On August 18, 2014, the Court issued its Findings of Fact and

Conclusions of Law. Months later, in May of 2015, Petitioner filed a mandamus action with the

Eighth District, asking the appellate court to mandate that the trial court issue its Findings of

Fact and Conclusions of Law. Since the trial court had previously issued its Findings of Fact and

Conclusions of Law on August 18, 2014, the Eighth District denied Petitioner’s mandamus

action as moot. State ex rel. Young v. Gall, 2015 WL 5051301 (8th Dist. Aug. 25, 2015).

       On February 9, 2018, Petitioner mailed his instant Petition for habeas relief. He asserted

the following grounds for relief:

       GROUND ONE: The state’s court [sic] adjudication overruling Petitioner’s
       claim that the Trial Court erred in denying Petitioner’s Motion for Acquittal as to
       the charges when the state failed to present sufficient evidence to sustain a
       conviction. The Jury’s guilty verdict is not supported by the sufficiency of the
       evidence resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established federal law, as determined by In re: Winship;
       Jackson v. Virginia; and Tibbs v. Florida.

       GROUND TWO: The state court’s adjudication, overruling Petitioner’s claim.
       Petitioner’s convictions are against the Manifest Weight of the Evidence.

       GROUND THREE: The state court’s adjudication, overruling Petitioner’s claim
       that the trial court erred by prohibiting Petitioner from testifying in surrebuttal
       after the state presented evidence in rebuttal to Petitioner’s testimony, and
       prohibiting Petitioner to completely testify in his defense, depriving him of his
       right to a fair trail, resulted in a decision that is contrary to, or involved an
       unreasonable application of clearly established federal law, as determined by
       Rock v. Arkansas, which held that a criminal defendant has a constitutional right
       to testify on his own behalf. *** Detective John Hudelson lied claiming he read
       Petitioner his Miranda rights. (T. 586), (T. 594).

                                                 -3-
GROUND FOUR: The state court’s adjudication, overruling Petitioner’s claim
that the trial court erred by giving jury instructions on flight which denied
Petitioner’s Right to a fair trial, resulted in a decision that was contrary to, or
involved an unreasonable application of, clearly established law.

GROUND FIVE: The state court’s adjudication, overruling Petitioner’s claim
that the trial court erred when Petitioner was denied effective assistance of
counsel as guaranteed by Section 10, Article I, of the Ohio Constitution and the
Sixth and Fourteenth Amendments. *** Counsel did not give an opening
statement. Counsel did not address the state’s witnesses inconsistent testimony.
Counsel did not cross examine Nicholas as to who he testified shot him. Nicky
was (T. 507) coerced by the Prosecutor to point at Petitioner. Petitioner and
Nicholas have been acquainted for approximately (7) seven years. James
McDonnell claim cross-examining Nicholas would be badgering the witness.
Counsel did not object to the Prosecutor’s remarks in closing arguments, claiming
Petitioner switched places with the driver. Prosecutorial misconduct.

GROUND SIX: The trial court erred by [ordering] Petitioner to serve a
consecutive sentence for the firearm specifications.

GROUND SEVEN: The trial court erred by ordering Petitioner to serve a
consecutive sentence without making the appropriate findings required by R.C.
2929.14 and HB 86.

GROUND EIGHT: The trial court erred by [ordering] convictions and a
consecutive sentence of separate counts of felonious assault because the offenses
are allied offenses pursuant to R.C. § 2941.25 and they are part of the same
transaction under R.C. § 2929.14.

GROUND NINE: The trial court erred by ordering Petitioner to pay costs.

While not labeled as grounds for relief, Petitioner also argued in his Petition:

Petitioner presented these two issues for review on Delayed Appeal in the
Supreme Court of Ohio September 4, 2014. The Prosecutor’s use of Petitioner’s
Past-Arrest silence at trial to make it appear Petitioner was guilty and had
something to hide (T. 561) Petitioner had spoke to “Jaye M. Schlachet” 55 Public
Square, Suite 1600 Cleveland, Ohio 44113-1971, 216-456-2488, Fax. 216-456-
2499 Monday August 27, 2012 after work, he advised (me) Petitioner not to speak
to Detective John Hudelson until we spoke at his office Tuesday August 28, 2012
at 5:30 pm. We made an appointment.

(2) Detective John Hudelson did not read or advise Petitioner of any Miranda
Rights (T. 586-587) Petitioner gave detective Hudelson Jaye Schlachet name and

                                         -4-
       number. Detective Hudelson asks Petitioner, is he who you call all the time?

       Counsel did not suppress detective Hudelson’s statement. Petitioner did not
       speak to any other detective or police.

       On March 8, 2018, this Court referred Petitioner’s Petition to the Magistrate Judge for a

Report and Recommendation. Respondent filed a Return of Writ on June 15, 2018, denying the

allegations and asking the Court to dismiss the claim as time-barred and procedurally defaulted.

On July 31, 2018, the Magistrate Judge issued his Report and Recommendation, in which he

recommended that the Court dismiss the Petition. On August 17, 2018, Petitioner filed his

Objection to the Report and Recommendation. On September 24, 2018, Petitioner filed a

Motion to Amend the Report and Recommendation.

                                   STANDARD OF REVIEW

       When a federal habeas claim has been adjudicated by the state courts, 28 U.S.C. §

2254(d) provides the writ shall not issue unless the state decision (1) “was contrary to, or

involved an unreasonable application of, clearly established federal law as determined by the

Supreme Court of the United States;” or (2) “was based on an unreasonable determination of the

facts in light of the evidence presented in the state court proceeding.” 28 U.S.C. 2254(d)(1)-(2).

Further, a federal court may grant habeas relief if the state court arrives at a decision opposite to

that reached by the Supreme Court of the United States on a question of law, or if the state court

decides a case differently than did the Supreme Court on a set of materially indistinguishable

facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000). The appropriate measure of whether or

not a state court decision unreasonably applied clearly established federal law is whether that

state adjudication was “objectively unreasonable” and not merely erroneous or incorrect.

Williams, 529 U.S. at 409-11.

                                                 -5-
       Pursuant to 28 U.S.C. § 2254(e)(1), findings of fact made by the state court are presumed

correct, rebuttable only by clear and convincing evidence to the contrary. McAdoo v. Elo, 365

F.3d 487, 493-94 (6th Cir. 2004). Finally, Rule 8(b)(4) of the Rules Governing § 2254 states:

              A judge of the court shall make a de novo determination of those portions of the
              report or specified proposed findings or recommendations to which objection is
              made. A judge of the court may accept, reject, or modify in whole or in part any
              findings or recommendations made by the magistrate.

                                          ANALYSIS

       This case is governed by the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), 28 U.S.C. § 2254. See Lindh v. Murphy, 521 U.S. 320, 326-27, 337 (1997). The

relevant provisions of the AEDPA state:

              (d)(1) A one year period of limitations shall apply to the filing of an
              application for a writ of habeas corpus by a person in custody pursuant to
              the judgment of a State court. The limitation period shall run from the
              latest of -

                      (A) the date on which the judgment became final by the
                      conclusion of direct review or the expiration of the time
                      seeking such review;

                      (B) the date on which the impediment to filing an
                      application created by State action in violation of the
                      Constitution or laws of the United States is removed, if the
                      applicant was prevented from filing by such State action;

                      (C) the date on which the constitutional right asserted was
                      initially recognized by the Supreme Court and made
                      retroactively applicable to cases on collateral review;1 or

                      (D) the date on which the factual predicate of the claim or
                      claims presented could have been discovered through the


       1
         As the Magistrate found, Petitioner “does not argue the limitations period should
commence at a later date for any of the reasons set forth in § 2244(d)(1)(C).” (ECF DKT #19, at
13, n. 4).

                                               -6-
                         exercise of due diligence.

                 (d)(2) The time during which a properly filed application for State post-
                 conviction or other collateral review with respect to the pertinent
                 judgment or claim is pending shall not be counted toward any period of
                 limitation under this subsection.

28 U.S.C. § 2244(d)(1) & (2).

          The Magistrate Judge correctly points out that Petitioner’s one-year AEDPA statute of

limitation started to run on May 6, 2014 and, due to properly filed applications for post-

conviction relief, expired on July 20, 2015. Petitioner filed his federal habeas Petition with this

Court on February 9, 2018, well beyond the expiration of the AEDPA one-year statute of

limitation. Petitioner does not directly refute this finding in his Objection to the Report and

Recommendation. Accordingly, unless equitable tolling is appropriate, the Petition is time-

barred.

Equitable Tolling

          Petitioner seeks equitable tolling to save his Petition from being time-barred. He argues

that he was unaware of the court of appeals’ March 20, 2014 decision affirming Petitioner’s

conviction. He blames his lack of knowledge on appellate counsel’s failure to inform Petitioner

of the decision. Petitioner also claims that the trial court’s August 18, 2014 Findings of Fact and

Conclusions of Law was not a final, appealable order as it was not journalized on the appearance

docket nor delivered to Petitioner. According to Petitioner, this constituted a stated-created

impediment that prevented him from filing his habeas petition with this Court.

          Equitable tolling allows courts to review time-barred habeas petitions “provided that ‘a

litigant’s failure to meet a legally-mandated deadline unavoidably arose from circumstances

beyond that litigant’s control.’” Robinson v. Easterling, 424 Fed. Appx. 439, 442 (6th Cir. 2011)

                                                  -7-
(quoting Robertson v. Simpson, 624 F.3d 781, 783 (6th Cir. 2010)). A habeas petitioner is

entitled to equitable tolling only if he establishes that (1) “he has been pursing his rights

diligently[;]” and (2) “some extraordinary circumstance stood in his way and prevent timely

filing.” Holland v. Florida, 560 U.S. 649, 130 S.Ct. 2549, 2560, 177 L.Ed.2d 130 (2010).

         Here, Petitioner did not timely file a direct appeal with the Ohio Supreme Court. Even if

Petitioner were unaware of the appellate court’s March 20, 2014 decision, he admits that he

received notice of the decision on July 2, 2014. He makes no argument as to why it took him an

additional two months before attempting to file anything with the Ohio Supreme Court. This

certainly is not the required diligence necessary to equitably toll the statute of limitations.

Further, Petitioner filed numerous post-conviction motions, which demonstrates that no

“extraordinary circumstance” stood in his way to timely file an appeal with the Ohio Supreme

Court.

         Additionally, the state did not create an impediment that prevented Petitioner from timely

filing his habeas Petition. Courts have found that failure to provide notice of decisions is not a

“state-created impediment” under § 2244(d)(1)(B). See Clarke v. Rader, 721 F.3d 339 (5th Cir.

2013) (no state-created impediment when petitioner did not receive notice of the state court’s

denial of writ and, when the petitioner did receive notice, waited an additional two months

before filing for habeas relief); Sallie v. Humphrey, 789 F.Supp.2d 1351 (M.D. Ga. 2011) (state

procedural rule did not “prevent” petitioner from timely filing his petition for federal habeas

relief). Even if Petitioner were correct, the trial court’s failure to journalize its Findings of Fact

and Conclusions of Law is not a state-created impediment. The Magistrate determined that the

Findings of Fact and Conclusions of Law were part of the record. The trial court clerk of courts


                                                  -8-
also mailed the Findings of Fact and Conclusions of Law to Petitioner on August 19, 2014.

Finally, at the latest, Petitioner received the Findings of Fact and Conclusions of Law when the

appellate court denied his mandamus action on August 25, 2015. Even still, Petitioner failed to

file a timely request for habeas relief.

        Accordingly, the Court agrees with the Magistrate Judge that both equitable tolling

cannot save Petitioner’s Petition and the state did not create an impediment to Petitioner filing a

request for habeas relief.

Actual Innocence

        Finally, Petitioner mentions that he is actually innocent. He claims that it was his

coworker Mr. Jones who discharged the handgun and harmed the three individuals. To support

this position, he provides his own affidavit, includes a letter from his prior counsel, and points

out weaknesses in other witnesses’ testimony.

        A showing of actual innocence may also satisfy the second prong of the Holland test.

“[A] petitioner may also be eligible for equitable tolling if he demonstrates actual innocence, so

that by refusing to consider his petition due to timeliness the court would cause a fundamental

miscarriage of justice.” Patterson v. Lafler, 455 Fed. Appx. 606, 609 (6th Cir. 2012). “A valid

claim of actual innocence requires ‘new reliable evidence - whether it be exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical evidence - that was not presented

at trial.” Id. (quoting Schlup v. Delo, 513 U.S. 298, 324 (1995)) (emphasis supplied). “The

evidence must demonstrate factual innocence, not mere legal insufficiency.” Id. (citing Bousley

v. United States, 523 U.S. 614, 623 (1998)).

        The Court agrees with the Magistrate Judge that Petitioner has failed to put forward new


                                                 -9-
evidence that purports to show his actual innocence. The Magistrate Judge correctly points out

that Petitioner’s Affidavit (ECF DKT #16-1), which Petitioner claims supports his claim of

actual innocence, simply reasserts evidence from Petitioner’s trial testimony. In his Affidavit,

Petitioner states that he was not driving his vehicle on August 24, 2012 and that Ms. Elizabeth

Swiger never asked Petitoner to leave the party. During his testimony, however, Petitioner said

the same things. (See, e.g. TR. 551). These statements then do not constitute “new reliable

evidence...that was not presented at trial” to support Petitioner’s actual innocence.

       Furthermore, Petitioner does not provide any “new reliable evidence” by citing to the

trial transcript and pointing out weaknesses in the witnesses’ testimony. The jury heard from

five eye witnesses. All eye witnesses identified Petitioner as the shooter. Petitioner cannot

prove his actual innocence by pointing out weaknesses in each witnesses’ testimony. The jury

made a credibility determination and decided that the eyewitnesses were more believable than

Petitioner.

       Finally, while the Magistrate Judge does not discuss it, Petitioner attached Exhibit C to

his Traverse. (ECF DKT #16-5). Exhibit C is a letter dated March 9, 2016 from Mr. Ingersoll,

counsel for Petitioner in a separate matter. In Exhibit C, counsel claims that Ms. Sowards, one

of the witnesses in Petitioner’s case, was claiming that a separate third-party, Mr. Howell, was

responsible for the shooting for which Petitioner was convicted. The letter ultimately concludes

that while Mr. Howell would like to help Petitioner by signing an Affidavit, he could not at the

time because Mr. Howell had to deal with his own separate legal problems.

       Exhibit C does not rise to the level necessary to demonstrate factual innocence. First, it

primarily calls into question the credibility of Ms. Sowards’s testimony. Petitioner already


                                                -10-
testified to Ms. Sowards’s credibility, calling her a liar in his trial testimony. (See TR. 567-68).

Again, the jury had already made this credibility determination when it considered Ms. Sowards

(and the four other eye witnesses) more credible than Petitioner.

       Second, Exhibit C is ripe with hearsay. It relays to Petitioner a conversation that his

counsel had with Mr. Howell’s counsel. Mr. Howell than supposedly provided responses on

behalf of his client. And while the letter claims that Mr. Howell will provide an Affidavit in

support of this letter, no Affidavit has been produced.

       Most importantly, Exhibit C does not support Petitioner’s claim that his coworker, Mr.

Jones, was the actual shooter in the incident. Rather, Exhibit C alleges Mr. Howell as a potential

suspect. However, Petitioner was very direct in his trial testimony when he claimed that Mr.

Jones was the shooter. (See TR. 555-56).

       At best, Exhibit C goes to the credibility of one of the eyewitnesses in the trial. At worst,

Exhibit C undermines Petitioner’s own credibility, by calling into question his identification of

Mr. Jones as the responsible party. Nonetheless, Exhibit C does not rise to the level necessary to

demonstrate Petitioner’s actual innocence. For this reason, as well as the reasons explained

above, Petitioner has not supported his claim of actual innocence.

                                          CONCLUSION

       For the foregoing reasons, the Court ADOPTS and ACCEPTS the Magistrate Judge’s

well-reasoned Report and Recommendation, and dismisses Petitioner’s Petition Under 28 U.S.C.

§ 2254 for Writ of Habeas Corpus by a Person in State Custody as time-barred.2


       2
        The Magistrate Judge also determined that Petitioner’s Petition was procedurally
defaulted. Again, Petitioner does not directly refute this determination. While he does argue he
was prejudiced because he did not receive the appellate court’s March 20, 2014 decision, that

                                                -11-
       The Court finds an appeal from this decision could not be taken in good faith. 28 U.S.C.

§ 1915(a)(3). Since Petitioner has not made a substantial showing of a denial of a constitutional

right directly related to his conviction or custody, the Court declines to issue a certificate of

appealability. 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b); Rule 11 of Rules Governing §

2254 Cases.

       Finally, since Petitioner’s Motion to Amend Report and Recommendation (ECF DKT

#21) does not contain any new evidence or arguments that Petitioner has not already raised, the

Court DENIES Petitioner’s Motion to Amend Report and Recommendation.

       IT IS SO ORDERED.


                                       s/ Christopher A. Boyko
                                       CHRISTOPHER A. BOYKO
                                       United States District Judge
Dated: October 30, 2018




argument was previously addressed and dismissed. Accordingly, the Court agrees and adopts
the Magistrate Judge’s determination that Petitioner’s claims are procedurally defaulted as well.

                                                 -12-
